Mackintosh, J.
This is an action to recover on three promissory notes executed by the respondent and payable to appellant. The answer admits the execution of the notes and that they are unpaid, but excuses the nonpayment by two affirmative defenses; the first being that the notes were executed in payment for a gold separating machine owned by the appellant which he sold to respondents upon representations as to its value and efficiency, which representations were false; and second, that, subsequent to the sale, the appellant and respondents entered into an agreement whereby the notes were to be cancelled and the machine was to be delivered to a corporation which was then being organized, which was to take and pay for the machine.
*434The trial court, hearing the evidence, determined that it sustained the allegations of the affirmative defenses, and rendered judgment for the respondent.
A reading of the one hundred and twenty-five pages of statement of facts discloses that the evidence does not preponderate against the findings of the trial court, and, in truth, the evidence convinces us that no other decision could reasonably have been arrived at. The testimony shows that the representations as to the value of the machine were false; that the representations as to the amount of work it was capable of accomplishing were also false; and, upon the second point, the testimony is convincing that, after the sale of the machine to the respondents, a. readjustment of the transaction was made, whereby the appellant agreed to cancel the notes upon which the suit is brought and to deliver the machine to the mining company and accept payment therefor from the company.
Being satisfied that the trial court arrived at the proper conclusion upon the evidence, its judgment will be affirmed.
Holcomb, C. J., Mitchell, Parker, and Main, JJ., concur.